Reversing.
Alvin Newsome was convicted of the offense of manufacturing spirituous liquor. The officers acting under a search warrant discovered a still which bore evidence of having been used something like a week or more previously. It was situated near the "Big" road and about 75 yards from the defendant's residence, but it does not appear whose land it was on. They also discovered a sack of soured chop in defendant's crib. He explained that he had moved to this place a short time before; that he knew nothing of the still, but had found the chop lying near another still located in a hollow some distance away and carried the officers to that location; there were scattered slop and other things at this place, his further statement being that he carried the chop home with him for chicken feed. The commonwealth's evidence does not disclose how long defendant had been in the vicinity, but it does appear that he had not been at that place longer than a few days. It is further shown that his reputation for violation of the liquor laws is bad. However, it is not *Page 759 
claimed that there was any path leading to the still, and, in view of the fact that it was not shown to have been on his premises or to have been operated while he was in the vicinity, we do not think this evidence sufficient to sustain a conviction.
Wherefore the judgment is reversed and cause remanded for proceedings consistent with this opinion.